COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Robert G. Houle,                              §              No. 08-16-00234-CV

                       Appellant,               §                 Appeal from the

  v.                                            §           County Court at Law No. 5

  Capital One Bank (USA), N. A.,                §            of El Paso County, Texas

                        Appellee.               §             (TC# 2015-CCV01442)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until May 17, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert E. Hedicke, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 17, 2017.

       IT IS SO ORDERED this 18th day of April, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.